                         JN TIIE UNITED STATES DISTRICT COURT
                      FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                                     No. 7:13-CR-12-D


UNITED STATES OF AMERICA                     )
                                             )
                 v.                          )              ORDER
                                             )
LATWON JAMES,                                )
                                             )
                              Defendant.     )


       On August 8, 2018, the court denied Latwon James ("James") first motion to terminate his

three-year term of supervised release. See [D.E. 62]. On February 11, 2019, Latwon James

("James") filed a second motion to terminate his three-year term of supervised relief after

completing nearly two years of supervision. See [D.E. 63]. On May 9, 2019, the government

responded in opposition [D.E. 66]. The court has reviewed the motion and the record. James's

motion to terminate his three-year term of supervised release [D.E. 63] lacks merit and is DENIED.

See [D.E. 66].

       SO ORDERED. This A_ day of June 2019.




                                                     United States District Judge
